Title: To Thomas Jefferson from Phineas Miller, 3 May 1793
From: Miller, Phineas
To: Jefferson, Thomas



Sir
Mulberry Grove (Georgia) May 3d 1793

The keen and afflicting grief of the Sisters and the inconsolable distress of Maternal sensibility at the late untimely death of Master George W. Greene, induced me to open and answer your obliging letter to him, of March 12th. rather than risk adding a wound to their feelings by shewing it to them. It came alas! too late to meet that attention he would have gladly given it, and to excite that gratitude of which his heart was sufficiently susceptible.
The letter you mention to have sent by Mr. Peale I am sure was never received, as it must have been shewn to one, who from a long residence in the family had his particular friendship and confidence.

The correspondence with which you wish to be furnished is at present in Charleston, but will be brought here some time in the ensuing summer—when, a regard to the gratification I should be sure of giving to the feelings of Mrs. Greene and family, as well as my own wishes, will lead me to a particular attention to your request. With the most perfect respect I am Sir, your very Obedient & humble Servant

Phins. Miller

